          CASE 0:18-cv-03191-JNE-BRT Doc. 154 Filed 09/17/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


SAMANTHA SOHMER and KATHY L.
FELLGREN, Individually and on behalf of             Case No. 18-cv-03191
all others similarly situated,

                                 Plaintiffs,

         v.                                         (PROPOSED) ORDER
                                                    APPROVING STIPULATION TO
                                                    DISMISS PLAINTIFF KATHY
UNITEDHEALTH GROUP INC., UNITED                     FELLGREN
HEALTHCARE SERVICES, INC.,
UNITED HEALTHCARE INSURANCE
COMPANY, OPTUM, INC., and
OPTUMRX, INC.,

                                Defendants.



         Pursuant to the parties’ Stipulation to Dismiss Plaintiff Kathy Fellgren and good

cause appearing,

         IT IS HEREBY ORDERED: The remaining claims of Plaintiff Kathy Fellgren

asserted in this action are dismissed with prejudice. Accordingly, Count II is dismissed in

its entirety with prejudice and Kathy Fellgren will no longer remain as a plaintiff to this

action. All parties to bear their own fees, expenses, and taxable costs.



Dated:


________________________________________
Joan N. Ericksen
Senior U.S. District Judge
